JPMorgan Value Opportunities Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and 74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000's omitted) Class A Class B Class C Class I Item 73A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A Class B Class C Class I Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000's omitted) Class A Class B 85 Class C 46 Class I 38 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A Class B Class C Class I
